Dismissed and Memorandum Opinion filed November 1, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00389-CV

  CYPRESSWOOD LAND PARTNERS I AND STEPHEN A. MORROW,
                      Appellants
                                        V.

            BEIRNE, MAYNARD AND PARSONS, LLP, Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-48326

                 MEMORANDUM                      OPINION
      This is an appeal from a judgment signed April 11, 2016. The reporter’s
record was filed June 7, 2016. The clerk’s record was filed July 26, 2016.

      On    September 1, 2016, this court issued an order stating that unless
appellant Stephen Morrow submitted a brief on or before September 26, 2016, the
court would dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b). No brief has been filed.
      Appellant Cypresswood Land Partners I (“Cypresswood”), which describes
itself as a joint venture, is not represented by counsel in this appeal. Rather,
Cypresswood is attempting to represent itself pro se through one of the joint
venturers, who is not an attorney. Joint ventures are generally governed by the law
of partnerships. See Truly v. Austin, 744 S.W.2d 934, 937 (Tex. 1988); Lawler v.
Dallas Statler-Hilton Joint Venture, 793 S.W.2d 27, 33 (Tex. App.—Dallas 1990,
writ denied). Though a non-attorney may perfect appeal for a partnership,
partnerships, like corporations, may appear and be represented only by a licensed
attorney. Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d
455, 456 (Tex. 1996); Simmons, Jannace & Stagg, L.L.P. v. The Buzbee Law Firm,
324 S.W.3d 833, 833 (Tex. App.—Houston [14th Dist.] 2010, no pet.) (mem op.).

      On October 6, 2016, we ordered Cypresswood to obtain counsel for this
appeal and to provide proof of the retention by October 13, 2016. We stated that if
Cypresswood does not comply, the court would dismiss Cypresswood’s appeal for
failure to comply with our order. See Tex. R. App. P. 42.3(c). No proof of retention
of counsel or other response has been filed.

      Accordingly, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                         2